Case TESST RENT Fee HAR Ber set 4 36F b

FILED

IN CLERKS OFFICE
TAL. ann JUL 17 PM 4. 00
K - A U.S. DISTRICT COURT
DISTRICT OF MASS.

V.
Lindas: Spears

MEMORANDUM OF LAW [N SUPPORT
PETITION FOR WRITOE HABEAS CoRPUS

The Fettioner IS Seeking an Emergency Otay oT cA

lower court olee ding which hes new beome
extremely untairm and rtsk of erroncous deonverhon
is both great canel immediode. Fehtone having mahencel
for clischorge coms and new counsel duc te a cor lict that

is Yo frslt of herawn Ta
c } tne. | Owtr Cour { decisien Vr1a Ley
CYNose a path which Places Unfuir buvelens upon the aa

Pare ligand removing counsel the Same Aan aS facto,
expect) bral further expec 4 The Mother to represe nh her
Coase with Na Case file, absvlutely no chance of Facing her

Occeusers nor & Chance to reaol The aocusahons within
Cc :20-CVv-
ase 1:20-cv-11352-RGS Document 2 Filed 07/17/20 Page 2 of 4 4 L(y
6

In this case the dectsio maker trileel to
dake into consiceaton the basic aspect

6f government is te follow fair pracess,
Hurtaclo v Californi« SOS US. 437 (iss)

Fehlioer 07 The aw of atrial ja whieh
her twin babies are at arene ask of
never being reunited with their Mother

was denied a requeat tor counsel then

fuvt her forced +o proceeol Po Se with Never
having been providecl with the case file
Never Set eyes on He Case fle, Yer is
expected to litigale aN) extrernely complicoteo|
process iavilving allegenons sf unsubstantiakel
clams of @buse oF neglect. In Hamel v. Rumstell
SHAS 5012004). Justice. O'Comnev hele Hret the

Comathyhion woe! not he oftenolecl by ik

olassite ocho" Cin this CAS abusive J
Case 1:20-cv-11352-RGS Document 2 Filed 07/17/20 Page 3 of 4 Get e

ot enemy combatant poviclecI that label
was rebutted fathe form of aberdeen shift.

in this Case alleganons of neglech most be
rebutted by this Rebhenec 14 The form ot CA
meaning‘! gppurtonty to pleact her case

Mathys p 474 YS. at Gas. The Conshhhenal Emergency

here t8 at [lam This morm a) 7 Jay 2020

ft Mother \S expectcal to p eal her ow COuUSE
with twelve hours revicw at i a5 fie? The

state ts not free 1 place guch olorden upon)
the Pebrioniy Méther hased aa its fealure to meet the
Consttetened! requicevnart ak the Gunsel Clase feretha v,
Paloerria 2427 US, 806 CATS). Furthermors iar

———————————

having cl realy poviclecl PRehhyone counsel 3s boundl

 

Undes Lealbert vy Mich an SOS Us os (2005).

4s continue 1 povicle counsel as the breach of duty
is counsels vidlachon oF her canin oF ethics
Case 1:20-cv-11352-RGS Document 2 Filed 07/17/20 Page 4 of 4 oof b

Such Untairness altlriboted fd the State , USUryOs the
promises of the Sixth Amendment Furthermore (try So9
cxtremely untuiry as Te inVoke they Due Recess Clause ts

Own Furce. Access Bb The Writ of Habeas Corp us fr
[in chve Relicf Te Shy such ee rae has been

the age olel purpose far The Great Wrik bastAm tt
US Const Amend |4 Boumed iene v Bush 553 U.S. 723 (2009)

Ju risdichon

( this RAtoner confers ypu) this Court j ynsd i ‘chen under
" Arhele 1 Sector 7, Clause 2. of the ‘Suspension Clause

“There (s absolutely NO ceason the gover nmen! Cannot do

this in 80,60 FO dows it?s and wodal foe fouriaes s
GS usual For Th, conv ts.

of lasing my twin
thre burokken 5 SF the

| hewererm™ am at jeoporay
balres whese inteests beas
ards his -
